Appeal from a judgment of the County Court of Schenectady County (Drago, J.), rendered May 21, 2007, (1) convicting defendant upon her plea of guilty of the crime of grand larceny in the fourth degree and to violating the terms of her probation, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
Following her conviction of welfare fraud in the third degree, defendant was sentenced to five years of probation. She was subsequently charged with numerous crimes, including grand larceny in the fourth degree, and with violating the terms of her probation. In satisfaction of the charges, defendant pleaded guilty to grand larceny in the fourth degree as well as the probation violation and she waived her right to appeal. In accordance with the plea agreement, she was sentenced to IV2 to 3 years in prison for the grand larceny conviction and, following the revocation of her probation, she was resentenced to 1 to 3 years in prison for the underlying crime of welfare fraud in the third degree, which sentences were to run consecutively. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Upon reviewing the record and counsel’s brief, we agree. Accordingly, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
*1073Mercure, J.E, Peters, Lahtinen, Kane and Malone Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.